

117 S2182 IS: Eviction Crisis Act of 2021
U.S. Senate
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2182IN THE SENATE OF THE UNITED STATESJune 22, 2021Mr. Bennet (for himself, Mr. Portman, Mr. Young, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of Housing and Urban Development to establish a national evictions database, and for other purposes.1.Short titleThis Act may be cited as the Eviction Crisis Act of 2021.2.FindingsCongress finds that—(1)based on the best available data, more than 3,000,000 evictions are filed in an average year in the United States, affecting individuals and families in urban, suburban, and rural areas alike;(2)evictions impose significant costs on tenants, landlords, and communities as a whole;(3)evictions disproportionately affect certain populations and communities, including families with children and renters of color who face a particularly high risk of eviction;(4)collecting more comprehensive and consistent data through a national eviction database would foster a deeper understanding of the causes and contours of the eviction crisis as well as what efforts can be made to prevent or mitigate the consequences of evictions when they are unavoidable;(5)expanding landlord-tenant community courts would benefit both landlords and tenants, as these courts can offer services that help tenants become current again on their obligations or offer alternatives to eviction that avoid homelessness or housing instability while also providing landlords with less costly alternatives to eviction;(6)emergency assistance programs that provide short-term support to tenants facing a temporary emergency can also help prevent evictions and homelessness for low-income households;(7)past evictions or eviction filings can contribute to the cycle of poverty by appearing on credit reports, and tenants have a right to know whether a tenant screening report contains inaccurate data that may impede their ability to pass a background check and secure a stable home;(8)the Legal Services Corporation, established in 1974 under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) and funded by Congress to provide grants for free civil legal aid, has documented—(A)the ongoing justice gap in which 86 percent of the civil legal problems reported by low-income people in the United States, including housing-related legal issues, are handled with inadequate or no assistance from an attorney or other legal professional; and(B)that more than 50 percent of the legal problems presented to legal aid organizations funded by the Legal Services Corporation receive only limited or no legal assistance due to lack of resources;(9)the National Center for Access to Justice determined that in 79 percent of housing cases, the tenants are not represented by a lawyer; and(10)funding for the Legal Services Corporation must be substantially increased to enable grantees of the Legal Services Corporation to provide legal assistance to all people facing residential eviction who cannot afford adequate counsel.3.DefinitionsIn this Act:(1)Administrative evictionThe term administrative eviction means a ruling in favor of the landlord in an administrative forum within a public housing agency, such as grievance procedures, to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(2)Court-ordered evictionThe term court-ordered eviction means a court ruling in favor of the landlord in a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(3)DepartmentThe term Department means the Department of Housing and Urban Development.(4)Eviction filingThe term eviction filing means a filing by a landlord with the court of jurisdiction to initiate a legal action to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(5)Executed evictionThe term executed eviction means a court order carried out by a sheriff's office or other law enforcement agency that resulted in the landlord recovering possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(6)Illegal evictionThe term illegal eviction means self-help measures taken outside of the legal process for eviction to recover possession of residential property from a tenant, including a tenant residing in a public housing dwelling unit or receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), such as—(A)willfully interrupting or permitting the interruption of essential items of services required by the rental agreement;(B)blocking or attempting to block the entry of a tenant upon the premises;(C)changing the locks or removing the front door of the premises;(D)removing the belongings of a tenant; and(E)any other action defined as a self-help eviction under State landlord-tenant law.(7)Local ordinance impacting evictionThe term local ordinance impacting eviction means a local ordinance that is designed to address the number of emergency services calls resulting from assault, sexual harassment, stalking, disorderly conduct, or another type of behavior, situation, or condition that results in the need for emergency services, that results in loss of housing or limit the housing opportunities for survivors of crime, including survivors of domestic violence, or individuals with disabilities who may require emergency services, abnegating local landlord-tenant law by—(A)requiring, encouraging, or permitting the eviction of a tenant or resident because of a certain number of calls for emergency services;(B)requiring, encouraging, or permitting the eviction of a tenant or resident because of an arrest even though the arrest has not resulted in the conviction of that tenant or resident; or(C)requiring, encouraging, or permitting the eviction of a tenant or resident because of criminal activity occurring at or near the place of residence of the tenant or resident for which that tenant or resident has not been convicted.(8)Public housing; public housing agencyThe terms public housing and public housing agency have the meanings given those terms in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(10)Tribally designated housing entityThe term tribally designated housing entity has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). 4.Landlord-tenant focused community courts(a)In generalThe Attorney General, acting through the Bureau of Justice Assistance, shall award grants to States and local jurisdictions to support landlord-tenant focused community courts that offer a process with social service representatives who are available to assist tenants.(b)Goals for processThe process described in subsection (a) is—(1)intended to—(A)divert landlords and tenants from proceeding with a court-ordered eviction, which places costly burdens on landlords, tenants, the court system, and taxpayers; and(B)help tenants who have fallen behind become current again on their obligations or transition tenants to a new stable home environment without losing access to benefits and other support for which they are eligible; and(2)not intended to keep tenants in housing that they will be unable to afford.(c)Diversity requirementIn making grants under this section, the Attorney General shall ensure that landlord-tenant focused community courts—(1)are assisted in jurisdictions that serve urban areas, suburban areas, and rural areas;(2)are assisted in serving communities that have high rates of eviction and eviction filings or a large total number of evictions and eviction filings, based on the best available data;(3)are assisted in serving families with children;(4)provide assistance to individuals with limited English proficiency;(5)provide effective communication with individuals with disabilities; and(6)are located in facilities that are accessible to individuals with disabilities and easily accessible by low-income individuals using public transportation.(d)ApplicationA State or local jurisdiction desiring a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing—(1)a demonstrated unmet need in the community for a landlord-tenant community court;(2)evidence of support from representatives of various and diverse stakeholders within the community, including renters' rights groups, landlords, and legal aid nonprofit organizations;(3)a detailed description of how the grant will be spent;(4)a detailed description of how the landlord-tenant community court will interact with the existing landlord-tenant justice system of the State or local jurisdiction to, as applicable, to alleviate the eviction crisis, including a description of which cases will be diverted to the landlord-tenant community court;(5)a description of any local ordinance impacting eviction;(6)a description of how the landlord-tenant community court will not be designed to lengthen the process of pursuing a legitimate eviction, limit the access of landlords to the traditional justice system, curtail the right of landlords to evict, or limit or curtail the due process or civil rights of any tenant or housing resident; and(7)any other information as the Attorney General may require, including information sought in consultation with the Secretary.(e)DataBeginning 1 year after the date on which a State or local jurisdiction receives a grant under this section, and not later than 2 years after that date, the State or local jurisdiction, as applicable, shall submit to the Attorney General and the Secretary a report containing—(1)any aggregate data on landlord-tenant cases filed in that State or local jurisdiction as the Attorney General or the Secretary may require;(2)the data described in subparagraphs (A) and (B) of section 5(b)(1) and section 5(b)(2), as applicable; and(3)any other information as the Attorney General or the Secretary may require.(f)Awarding grantsThe Attorney General may award grants under this section in 3 rounds, with not fewer than 5 grants awarded in the first round.(g)Matching requirement(1)In generalAs a condition of a grant provided under this section, the Attorney General shall require the recipient of the grant to contribute an amount equal to or more than the amount of the grant, obtained solely from non-Federal sources.(2)FormIn addition to cash or other direct funding, the contribution required by the Attorney General under paragraph (1) may include indirect costs or in-kind contributions paid for under non-Federal programs.(h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.5.National database of evictions(a)Establishment of databaseNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and maintain a database that—(1)is accessible to the Office of Policy Development and Research and the Office of Fair Housing and Equal Opportunity of the Department and other employees of the Department as determined necessary by the Secretary;(2)includes the data described in subsection (b) with respect to court-ordered evictions, administrative evictions, and illegal evictions in the United States; and(3)ensures appropriate security to prevent improper disclosure of that data.(b)ContentsThe database established under subsection (a) shall contain the following data:(1)Data on each court-ordered or administrative evictionWith respect to each court-ordered or administrative eviction case filed on or after the date on which the database is established:(A)Information on the tenant who is the defendant, including—(i)the name of the tenant;(ii)the age of the tenant;(iii)the race, ethnicity, gender, and disability status of the tenant; (iv)the address of the residential property and the type of housing;(v)the number of household members residing in the property, including the number of children; and(vi)whether the tenant is a recipient of tenant-based or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).(B)Information on the landlord who filed the court-ordered or administrative eviction case, including—(i)the name of the landlord;(ii)the number of rental units owned by the landlord;(iii)the name of the attorney or legally permitted representative of the landlord, or an indication that the landlord was self-represented;(iv)the rent charged for the unit in question;(v)any amount that the landlord alleges that the tenant owes, including—(I)rent;(II)late fees and penalties; and(III)court fees and attorney’s fees; and(vi)any costs incurred by the landlord for engaging in the eviction process, including—(I)court costs, such as filing fees;(II)the cost of legal representation; and(III)the cost to set out a tenant.(C)Procedural data on the court-ordered or administrative eviction case, including—(i)the date, if applicable, on which the tenant was served with a notice to quit;(ii)the date of the initial court filing by the landlord;(iii)the reason asserted by the landlord for filing for eviction, such as nonpayment or breach of lease;(iv)whether the eviction was as a result of the enforcement of a local ordinance impacting eviction;(v)whether the tenant moved out before the initial hearing; and(vi)the final outcome of the court-ordered or administrative eviction case, including—(I)the disposition of the case, including whether the initial hearing resulted in a default judgment, dismissal, consent agreement, settlement, or trial;(II)the date of final disposition;(III)any amount owed to the landlord or tenant, if any, and over what time period;(IV)whether a judgment was made in favor of the tenant for code violations or warranty of habitability claims;(V)the overall outcome of the case, including whether the tenant paid any amounts to the landlord, whether the tenant stayed in the housing or was evicted from the housing, and whether the judge ordered that the tenant’s future wages be garnished to pay the judgment; and(VI)whether the tenant was present when the judgment was rendered and whether the tenant had legal representation and the nature of that representation, including a lawyer, a law student participating in a clinic, or another non-lawyer trained to represent clients in landlord-tenant court, or whether the tenant was a lawyer representing himself or herself;(vii)the total court fees incurred by the tenant, separated into categories of fees;(viii)whether the landlord had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6 month, 1 year, or 2 year-period preceding the court-ordered or administrative eviction case, and how many were such appearances involving the same tenant; and(ix)whether the tenant had appeared in landlord-tenant court for a court-ordered or administrative eviction matter involving the landlord in the 6 month, 1 year, or 2 year-period preceding the court-ordered or administrative eviction case, and how many were such appearances involving the same landlord.(2)Aggregate data on court-ordered or administrative eviction casesAggregate data on court-ordered or administrative eviction cases filed on or after the date on which the database is established, including—(A)the total number of cases filed, including a breakdown by—(i)the number of cases filed for nonpayment, other breach of lease, both nonpayment and breach of lease, and any other reason;(ii)the number of cases filed because of the enforcement of a local ordinance impacting eviction; and(iii)the outcome of the dispositive hearing, including default judgment, dismissal, a consent agreement, a trial, and a settlement with or without mediation;(B)the number of tenants and landlords who showed up for the dispositive hearing of a court-ordered or an administrative eviction case;(C)the number and share of tenants and landlords who were represented by counsel, and the number and share of landlords who were represented by counsel when not legally required to be so represented;(D)the average duration of a court-ordered or an administrative eviction case, including the average time from filing to first hearing;(E)the average amount allegedly owed by a tenant, per landlord;(F)the average months of rent allegedly owed by a tenant;(G)the average amount paid by a tenant to resolve the case and stay in the housing;(H)the number of court-ordered or administrative eviction cases resulting in a judgment in favor of the tenant due to code violations or warranty of habitability claims;(I)the number and percentage of court-ordered or administrative eviction cases broken down by age bracket;(J)the number and percentage of court-ordered or administrative eviction cases broken down by race and ethnicity;(K)the number and percentage of court-ordered or administrative eviction cases broken down by gender;(L)the number and percentage of court-ordered or administrative eviction cases broken down by disability status;(M)the number and percentage of court-ordered or administrative eviction cases with a tenant or household with children;(N)the number of tenants evicted from public housing, broken down by each public housing agency;(O)the number of tenants evicted from dwelling units who were receiving tenant-based assistance or project-based assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or the temporary assistance for needy families under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); and (P)the number of court-ordered or administrative eviction or cases where late fees were collected from tenants by landlords, and the average amount of late fees in those cases.(3)Data on executed evictionsLocal law enforcement or any other official who executes an eviction shall report to the adjudicating court or administrative forum sufficient data on each executed eviction, such that the court may determine which court-ordered or administrative evictions resulted in a law enforcement officer or other local official removing the tenant.(4)Data on tenant status following a court-ordered or administrative evictionEach court or administrative forum responsible for adjudicating evictions should contact landlords to determine whether tenants who were the subject of a court-ordered or administrative eviction were removed or remained in the property 90 days after the court-ordered or administrative eviction.(5)Data on each illegal evictionWith respect to each illegal eviction occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6:(A)The data described in paragraph (1)(A).(B)Information on the landlord, including—(i)the name of the landlord; and(ii)any amount that the landlord alleges that the tenant owes, including any penalties.(C)The primary reason or reasons the tenant was evicted.(D)If the tenant was evicted for nonpayment, the amount owed.(E)If the tenant was evicted for nonpayment, the total number of months owed.(F)Whether the tenant was evicted because of the enforcement of a local ordinance impacting eviction.(6)Aggregate data on illegal evictionsAggregate data on illegal eviction cases occurring on or after the date on which the database is established, as reported by local governments and nonprofit organizations receiving grants under section 6, including—(A)the average amount owed by a tenant, per landlord;(B)the average months of rent owed by a tenant;(C)the number and percentage of illegal eviction cases broken down by age bracket;(D)the number and percentage of illegal eviction cases with a tenant or household with children;(E)the number and percentage of illegal eviction cases broken down by race and ethnicity;(F)the number and percentage of illegal eviction cases broken down by gender;(G)the number and percentage of illegal eviction cases broken down by sex;(H)the number and percentage of illegal eviction cases broken down by sexual orientation;(I)the number and percentage of illegal eviction cases broken down by disability status; and(J)the number and percentage of illegal eviction cases based on the enforcement of a local ordinance impacting eviction.(c)Submission of data(1)Submission by courtsNot later than March 1 of each year, the Attorney General of each State shall submit to the Secretary data on court-ordered eviction cases that occurred in that State during the preceding calendar year for inclusion in the database established under this section.(2)Submission to Secretary(A)In generalThe Attorney General of the State shall—(i)ensure the accuracy and consistency of the data submitted under paragraph (1); and(ii)upon receipt of the data, aggregate the data and report the individual and aggregate data to the Secretary in a timely manner.(B)Submission by courtsIf the Attorney general of the State fails to submit the data described in paragraph (1) to the Secretary in a timely manner under subparagraph (A), the clerk of each State or local court that handles landlord-tenant cases may submit the data directly to the Secretary.(d)GuidelinesThe Secretary shall promulgate rules and establish guidelines for the submission of data under subsection (c) and publication of data in the database established under this section, which shall include—(1)a technological solution that provides a single point of entry for data submissions to reduce the burden on clerks of the courts;(2)in consultation with local governments and judges, appropriate safeguards for protecting the privacy of personally identifiable information, including of vulnerable populations, which shall incorporate confidentiality measures to ensure that any personally identifiable information regarding a tenant who is a survivor of domestic violence, dating violence, sexual assault, or stalking is not disclosed during the process of data submission and publication;(3)standards for—(A)external researchers to be granted permission to access data in the database, including both aggregate data and, if necessary for the conduct of their research, personally identifiable information, with appropriate safeguards to ensure identities are protected in any publicly released analysis;(B)the establishment of a research data center to support analysis of that data; and(C)using generally accepted statistical principles to validate the data, in consultation with outside participants;(4)methods for collecting data required under subsection (b) that are not currently collected;(5)establishing definitions for terms related to the eviction process based on how they are legally defined by courts of jurisdiction handling eviction cases; and(6)standards for local officials to identify and designate social services agencies that may access the database to provide targeted social services to those tenants.(e)Annual reportsNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Secretary shall make publicly available a report on the contents of the database established under this section which shall not include personally identifiable information. (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.6.Grant program to collect data on illegal evictions(a)In generalThe Secretary shall award grants to local governments and nonprofit organizations to set up programs to collect data from landlords on illegal evictions in the United States.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as may be necessary for each of fiscal years 2020 through 2024 to provide grants under this section.7.Advisory Committee(a)In GeneralThe Secretary shall establish an advisory committee to be known as the Committee on Eviction Research (in this section referred to as the Committee) to advise the Secretary on matters relating to—(1)the creation, operation, maintenance, methodology, and privacy matters of the statistical efforts relating to the database established under section 5;(2)developing a research agenda to determine the causes and consequences of evictions; and(3)disseminating information with regard to policies or practices that reduce the number of evictions or mitigate the consequences of evictions. (b)Membership(1)In generalThe Committee shall be composed of 16 members who shall be appointed by the Secretary, in consultation with the chair and ranking member of the Committee on Banking, Housing, and Urban Affairs of the Senate and the chair and ranking member of the Committee on Financial Services of the House of Representatives, of whom—(A)2 members shall be employees of the Department with expertise in housing data and an interest in issues relating to evictions and housing instability;(B)3 members shall be landlords or representatives of landlords, at least 1 of whom shall be a small or independent landlord or a representative of small or independent landlords;(C)4 members shall be from the academic or research community;(D)3 members shall be from civil society, of whom—(i)not less than 2 shall be from entities that advocate for civil rights related to housing or eviction; and(ii)not less than 1 shall have experienced eviction;(E)2 members shall be from private industry, civil society, or the academic community with backgrounds in data science and privacy; and(F)2 members shall be individuals with specific knowledge of and expertise in eviction law and court procedures.(2)ChairThe Secretary shall appoint a chair of the Committee from among the members of the Committee.(3)Period of appointment; vacancies(A)In generalA member of the Committee shall be appointed for a period of 2 years.(B)VacanciesA vacancy in the Committee—(i)shall not affect the powers of the Committee; and(ii)shall be filled in the same manner as the original appointment.(c)MeetingsThe Committee shall meet in person or via electronic conference not less frequently than once every 2 months.(d)PowersIn carrying out the duties of the Committee, the Committee may—(1)hold such hearings, sit, and act at such times and places, take such testimony, and receive such evidence as the Committee determines to be appropriate;(2)issue reports, guidelines, and memoranda;(3)hold or host conferences and symposia;(4)enter into cooperative agreements with third-party experts to obtain relevant advice or expertise, and oversee staff;(5)establish subcommittees; and(6)establish rules of procedure.(e)GiftsThe Committee may accept, use, and dispose of gifts or donations of services or property.(f)Travel expensesThe members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Committee.(g)Staff(1)In generalThe chair of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(2)CompensationThe chair of the Committee may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(h)ReportNot later than 90 days after the date on which the Committee terminates, the Committee shall submit to the Secretary a report containing—(1)recommendations for statistical efforts relating to the database established under section 5, including how additional data may potentially be collected, consistent with civil rights protections, to understand eviction trends by race, sex, gender, sexual orientation, disability status, ethnicity, age, and immigration status; and(2)a research agenda to determine the causes and consequences of evictions and to illuminate policies or practices that reduce the number of evictions or mitigate the consequences of evictions, including an assessment of the housing challenges resulting from the prohibition on public housing participation due to the prior eviction of an individual.(i)No additional fundsThe amounts necessary to carry out this section shall be derived from amounts appropriated or otherwise made available to the Secretary.8.Emergency assistance program(a)In generalThe Secretary is authorized to make funds available to State, local, territorial, and Tribal governments (in this section referred to as eligible grantees) for the purpose of providing financial assistance and housing stabilization services to extremely low-income households to prevent evictions, homelessness, and other housing instability. (b)Distribution of fundsAn eligible grantee receiving assistance under this section may distribute all or a portion of such assistance to private nonprofit organizations, other government entities, public housing agencies, Tribally designated housing entities, or other entities as determined by the Secretary to carry out programs in accordance with this section. (c)DesignationAn eligible grantee that receives a grant under this section may designate 1 or more entities to carry out programs in accordance with this section.(d)Household eligibility(1)In generalA household that is eligible to receive assistance under a program established under this section (in this section referred to as an eligible household) shall be—(A)extremely low-income, as defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); (B)at risk of housing instability and experiencing a short-term crisis, as attested to in writing by the household, which may include—(i)a decline in household income;(ii)a family or health crisis;(iii)unexpected expenses;(iv)unsafe or unhealthy living conditions; or(v)any other event as determined by the Secretary; and(C)obligated to pay rent on a residential dwelling or experiencing homelessness, as defined in section 103 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302).(2)Housing typeAssistance under a program established under this section shall be provided to eligible households regardless of housing type, or lack thereof, including—(A)rental properties, hotels, or motels where the households are covered by State, Tribal, or local eviction laws;(B)manufactured housing;(C)mobile homes;(D)single rooms; and (E)other types of subsidized and unsubsidized housing.(3)Lease requirementsAssistance under a program established under this section shall be provided to eligible households with written or oral leases, subleases, or informal tenancy arrangements, allowing households to self-certify lease agreements. (e)Limitation(1)In generalAssistance under a program established under this section shall be provided to an eligible household for arrears and a period not to exceed 4 months during any period of 3 years, except that grantees may provide assistance for an additional 3 months only if necessary to ensure housing stability for the eligible household, subject to the availability of funds.(2)Exception for periods of high unemployment, emergency, or major disasterAssistance under a program established under this section shall be provided to an eligible household for a period not to exceed 12 months, except that grantees may provide assistance for an additional 3 months only if necessary to ensure housing stability for the eligible household, subject to the availability of funds—(A)if for any month during the fiscal year the average rate of unemployment (seasonally adjusted) for the United States or for the State in which the eligible grantee is located, for the period consisting of the most recent 3 months for which data for all States are published, equals or exceeds 5.5 percent; or(B)in any fiscal year in which a declaration of a major disaster or emergency under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191) is in effect with respect to the jurisdiction covered by an eligible grantee.(f)Use of funds(1)In generalAn eligible grantee shall—(A)use grant amounts to help eligible households overcome a short-term crisis impacting housing stability and provide financial assistance and housing stability-related services to those eligible households; and(B)evaluate the eligibility of households in a manner consistent with Federal nondiscrimination requirements.(2)Financial assistanceA recipient of a grant under this section shall use the grant funds to provide housing-related financial assistance to eligible households in the form of payments, including—(A)direct payments to the eligible households; and (B)the payment of—(i)rent and rent arrears;(ii)utilities and home energy costs and utilities and home energy costs arrears;(iii)relocation costs; and(iv)other housing-related expenses, as defined by the Secretary.(3)Housing stability-related servicesNot more than 25 percent of amounts received by a recipient of a grant under this section shall be used to provide housing stability- related services to eligible households, including—(A)services for case management, including community resources to negotiate and resolve issues to keep eligible households housed;(B)rehousing and relocation services;(C)services provided by housing counseling agencies approved by the Department to negotiate and resolve financial issues;(D)legal services;(E)services to connect those eligible households to other public supports, including long-term housing assistance;(F)referrals to other services for behavioral, emotional, and mental health issues, domestic violence, child welfare issues, employment, substance abuse treatment, or other services; and(G)other services to promote housing stability as determined by the Secretary.(4)EvaluationOf amounts made available under subsection (n) for fiscal year 2022, not more than $10,000,000 shall be used by the Secretary to conduct a rigorous program evaluation under subsection (k).(5)Administrative costsA recipient of a grant under this section may not use more than 10 percent of the total amount received under this section for administrative costs.(g)Allocation of resources(1)Initial eligibilityThe Secretary, in consultation with the Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Agriculture, shall develop a formula for determining the initial funding eligibility for eligible grantees based on—(A)the number of extremely low-income renter households with severe cost burdens, the number of extremely low-income households experiencing severe overcrowding, and the unemployment rate in each jurisdiction;(B)the prior performance of the grantee, including whether the eligible grantee has any unresolved, systemic housing-related civil rights violations; and (C)other factors as determined by the Secretary.(2)Notification of initial eligibilityThe Secretary shall notify eligible grantees of their initial eligibility for funding within 30 days of the date of enactment of the appropriate Act making appropriations for the Department for the fiscal year.(3)Statement of grantee interest and commitmentWithin 90 days of receiving the notification described in paragraph (2), each eligible grantee shall—(A)notify the Secretary of its intent to participate in the program authorized by this section during the fiscal year for which the Secretary is making funds available; and(B)if the eligible grantee notifies the Secretary of its intent to participate in the program, the eligible grantee shall concurrently submit—(i)a detailed plan describing how the eligible grantee will—(I)use the funds to prevent evictions, homelessness, and other housing instability, consistent with the requirements of this section, including any plans to distribute the funds to private nonprofit organizations, other government entities, public housing agencies, or other entities as determined by the Secretary;(II)implement and administer a program to distribute funds quickly and efficiently to eligible households, including through the use of appropriate technology;(III)make the plan publicly accessible; and(IV)raise awareness of the availability of assistance under the plan, including among renters and rental property owners; and(ii)a statement that the eligible grantee will participate in a rigorous evaluation of the effectiveness of the program, if requested to do so by the Secretary. (4)Plan submission and public availabilityAn eligible grantee shall—(A)make the plan submitted under paragraph (3)(B)(i) publicly available on a website of the eligible grantee, including in a format that is accessible to individuals with disabilities; and(B)conduct public hearings and solicit comment on the plan submitted under paragraph (3)(B)(i) using the procedure described in paragraph (5).(5)Public hearing and solicitation of comments(A)In generalIn conducting public hearings and soliciting comments on a plan submitted under paragraph (3)(B)(i), each eligible grantee shall follow the requirements of the citizen participation plan adopted pursuant to section 91.105 of title 24, Code of Federal Regulations, or any successor regulation, except as provided in this paragraph.(B)Initial hearingBefore submitting the plan to the Secretary required under paragraph (3)(B)(i), an eligible grantee shall—(i)hold a public hearing on the plan; and(ii)provide the public with a reasonable opportunity to view and comment on the plan, which shall be for a period of not less than 10 days.(C)Subsequent hearingsNot later than 60 days after the initial hearing under subparagraph (B), an eligible grantee shall conduct a public hearing to solicit feedback on grants provided under this section. (D)ConsultationIn addition to any other citizen participation and consultation requirements, in developing and implementing a plan to carry out this section, each eligible grantee shall consult with—(i)the applicable Continuum or Continuums of Care for the area served by the eligible grantee;(ii)organizations representing underserved communities and populations; and(iii)organizations with expertise in affordable housing, fair housing, and services for individuals with disabilities.(6)Allocation of prorated fundsNot later than 120 days after the enactment of appropriations Act making appropriations for the program authorized under this section, the Secretary shall allocate to each eligible grantee that notified the Secretary of its intent to participate in the program, consistent with the requirements in paragraph (3), the amount of funding for which the eligible grantee is eligible under the formula described in paragraph (1), plus any additional prorated amounts made available as a result of State, local, and Tribal governments having notified the Secretary of their intent to decline to participate or has indicated its intent not to participate under the terms of paragraph (3), in accordance with the payment schedule described in paragraph (8). (7)Distribution of declined funds(A)In generalIf the Secretary determines as of 120 days after the enactment of appropriations for the program authorized under this section that an eligible grantee has declined to receive its full allocation or has not indicated its intent to participate, not later than 15 days after such date, the Secretary—(i)except as provided in clause (ii) and subparagraph (B), shall redistribute, on a pro rata basis, such allocation among the other eligible grantees in the State (or States, if the eligible grantee is a Tribal government with jurisdiction in more than 1 State) that have not declined to receive their allocations; or(ii)if no other eligible grantees exist in a relevant State, may contract with units of local government within the State to administer funds within the State. (B)ExceptionIf a redistribution under subparagraph (A)(i) would result in eligible grantees in a State receiving an increase of not less than 20 percent in funds received under the grant program, any amount above the 20 percent increase in funds shall be returned to the Secretary and distributed across all eligible grantees that did not decline their full allocation.(h)Continuous improvementThe Secretary shall establish a process that incorporates findings from rigorous evaluation of the grant program authorized under this section into subsequent guidance and best practices for eligible grantees.(i)Evaluation of granteesThe Secretary shall—(1)using data provided by eligible grantees, conduct a rigorous evaluation of the grant program authorized under this section that includes an assessment of—(A)the ease with which eligible households are able to access assistance;(B)the effectiveness of the intervention models of the program in preventing housing instability in general and for eligible households of different types and income levels;(C)the cost-effectiveness of the program; and(D)other indicators as determined by the Secretary;(2)publicly disseminate, through internet websites and other means, interim findings as soon as they become available relating to programs established by recipients of a grant under this section; and (3)make the evaluations described in paragraph (1) publicly available.(j)Reporting requirements(1)In generalThe Secretary shall publish public reports not less frequently than annually regarding the use of funds made available under this section, which shall include, with respect to each eligible grantee under this section—(A)the number of eligible households that receive assistance;(B)the acceptance rate of applicants for assistance;(C)the type or types of assistance provided to each eligible household;(D)the average amount of funding provided per eligible household receiving assistance; (E)the average number of monthly rental or utility payments that were covered by the funding amount that an eligible household received, as applicable; (F)the rate of evictions in the jurisdiction; and(G)the rate of evictions of households that received assistance under this program in the jurisdiction. (2)DataEach report under this subsection shall disaggregate the information relating to eligible households by the gender, race, and ethnicity of the primary applicant for assistance in those eligible households.(3)Alternative requirementsThe Secretary may establish alternative reporting requirements for Tribal and territorial eligible grantees and Tribally designated housing entities in carrying out activities under this section, including exempting Tribal eligible grantees and Tribally designated housing entities from—(A)the Fair Housing Act (42 U.S.C. 3601 et seq.); and(B)the citizen participation and consultation requirements under subpart B of part 91 of title 24, Code of Federal Regulations, or any successor regulation.(4)Privacy requirements(A)In generalEach eligible grantee that receives a grant under this section shall establish data privacy and security requirements for the information described in paragraph (1) that—(i)include appropriate measures to ensure that the privacy of individuals is protected;(ii)provide that the information, including any personally identifiable information, is collected and used only for the purpose of submitting reports under paragraph (1); and(iii)provide confidentiality protections for data collected about any individuals who are survivors of intimate partner violence, sexual assault, or stalking.(B)Statistical research(i)In generalThe Secretary—(I)may provide full and unredacted information provided under subparagraphs (A) through (F) of paragraph (1), including personally identifiable information, for statistical research purposes in accordance with existing law; and(II)may collect and make available for statistical research, at the census block group level, information collected under subparagraph (A).(ii)Application of privacy requirementsA recipient of information under clause (i) shall establish for such information the data privacy and security requirements described in subparagraph (A). (5)Provision of dataEach eligible grantee shall provide to the Secretary such data as may be necessary for the Secretary to complete the reporting requirements under this subsection.(k)Report on programNot later than 5 years after the establishment of the program under this section, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives and publish in the Federal Register a report—(1)evaluating the effectiveness of the strategies pursued under the grant program; and(2)that includes recommendations for any necessary changes to law.(l)Authorization of appropriations(1)In generalThere is authorized to be appropriated $3,000,000,000 for each of fiscal years 2022 through 2026, and such sums as may be necessary for each fiscal year thereafter, to carry out this section. (2)Reservation of funds for Tribal communitiesOf the amount appropriated under paragraph (1), the Secretary shall reserve $9,600,000 for activities and assistance authorized under titles I and VIII of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.) and title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to Indian Tribes, which shall be made available for entities that are eligible for payments under clauses (i) and (ii) of section 501(b)(2)(A) of subtitle A of title V of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(3)Allocation for States, territories, and units of local governmentThe amount appropriated under paragraph (1) for a fiscal year that remains after the application of paragraph (2) shall be allocated to eligible grantees that are eligible under subtitle A of title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12741 et seq.), to be used in a manner that conforms to the formula authorized under section (f). (4)Pro rata availabilityThe Secretary shall only distribute a pro rata amount of the total appropriated under paragraph (1) in a fiscal year based on the number of eligible grantees that are eligible to receive a grant due to the limitation described in subsection (m)(4).(m)Availability(1)In GeneralEach eligible grantee shall—(A)with respect to the first 2 fiscal years in which grants are awarded under this section—(i)obligate not less than 60 percent of such grant amounts within 2 years of the date that such funds become available to the eligible grantee for obligation; and(ii)obligate 100 percent of such grant amounts within 3 years of such date; and(B)for each subsequent fiscal year—(i)obligate not less than 60 percent of such grant amounts within 1 year of the date that such funds become available to the eligible grantee for obligation; and(ii)obligate 100 percent of such grant amounts within 2 years of such date.(2)Reallocation after 2 years(A)In generalThe Secretary may recapture any amounts not obligated in compliance with paragraph (1)(A) and reallocate and repay such amounts to eligible grantees in compliance that, at the time of reallocation, have obligated not less than 65 percent of the amount originally allocated and paid to the eligible grantee. (B)AmountThe amount of a reallocation described in subparagraph (A) shall be determined based on demonstrated need within the jurisdiction covered by the eligible grantee, as determined by the Secretary.(3)Rescission and reallocation of fundsAn eligible grantee may use any funds from grants made under this section that are unobligated within 3 years for purposes in addition to those specified in this section, provided that such other purposes are affordable housing purposes, as defined by the Secretary, serving very low-income families (as such term is defined in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(4)Limitation on availability of fundsAn eligible grantee may only receive a grant under this section after the earlier of—(A)the date on which the eligible grantee has expended all funds provided under the emergency rental assistance programs under section 501 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) and section 3201 of the American Rescue Plan Act (Public Law 117–2); or(B)the date on which funds provided under the emergency rental assistance programs under section 501 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) and section 3201 of the American Rescue Plan Act (Public Law 117–2) are no longer available for obligation.(n)Prohibition on prerequisitesNone of the funds made available pursuant to this section may be used to require any eligible household receiving assistance under the program under this section to receive treatment or perform any other prerequisite activities as a condition for receiving shelter, housing, or other services.(o)Use of self-Certification or self-AttestationThe Secretary shall require eligible grantees to allow eligible households to use self-certification or self-attestation to meet statutory or regulatory requirements, to the greatest extent possible.(p)Treatment of assistance Assistance provided to an eligible household from a payment made under this section shall not be regarded as income and shall not be regarded as a resource for purposes of determining the eligibility of the eligible household or any member of the eligible household for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State, local, or Tribal program financed in whole or in part with Federal funds.(q)Written notice of denial of assistanceAn eligible household that is denied assistance by an eligible grantee under the grant program under this section shall receive written notice of the denial of assistance within 5 days of the denial, which shall describe the basis for the denial and provide the eligible household with not less than 10 days to correct or amend the application.(r)Non-Supplantation requirementAn eligible grantee under this section shall expend, from other Federal funding sources available to the eligible grantee, an amount equal to the average fiscal year amount of total expenditures the eligible grantee made for eviction prevention, housing stabilization, and homelessness assistance for fiscal years 2017, 2018, and 2019 for those same activities during the fiscal year for which funds are paid to an eligible grantee under this section. 9.Tenant screening reportsThe Fair Credit Reporting Act (15 U.S.C. 1601 et seq.) is amended—(1)in section 604 (15 U.S.C. 1681b), by adding at the end the following:(h)Additional requirement relating to use of consumer report for rental housingIf a person procures a consumer report, or causes a consumer report to be procured, from a consumer reporting agency in connection with evaluating a consumer applying for tenancy in rental housing, the consumer reporting agency shall provide to the consumer a copy of the consumer report.; and(2)in section 605(a) (15 U.S.C. 1681c(a)), by adding at the end the following:(9)Eviction judgments and related suits in instances of an eviction judgment that is in the favor of the tenant..10.GAO study and report(a)StudyThe Comptroller General of the United States shall conduct a comprehensive qualitative and quantitative study to—(1)track evictions during the period for which appropriate data is available or the 30-year period preceding the date of enactment of this Act, whichever is shorter;(2)analyze local eviction laws, regulations, and judicial process; and(3)assess the factors that contribute to evictions and whether those factors differ in urban areas versus suburban and rural areas, as well as across different protected class groups, including race, color, national origin, religion, sex, familial status, disability status, and age.(b)ReportNot earlier than 5 years but not later than 6 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the grants awarded pursuant to sections 4, 6, and 8 of this Act, including best estimates of the amount saved, if any, at all levels of government on housing, medical, or social welfare programs, as well as any additional revenues generated by participants being more likely to remain employed or for other reasons.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.11.Rule of constructionNothing in this Act may be construed to—(1)deny a landlord the ability to file and execute an eviction for a lawful reason; or(2)change the standards for determining a violation of the Fair Housing Act (42 U.S.C. 3601 et seq.).